                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

United States of America,
                                               Criminal No. 2:11-cr-20129
                    Plaintiff,
                                               Honorable Robert H. Cleland
vs.

D-9, Michael William Mastromatteo,

                    Defendant.

_________________________________________________________________

              PRELIMINARY ORDER OF FORFEITURE
__________________________________________________________________

      The United States filed an Application for Entry of Preliminary Order of

Forfeiture (“Application”) seeking a forfeiture order pursuant to 18 U.S.C. §

1963(a)(1)-(3), for (a) any and all interest Michael William Mastromatteo

(“Defendant”) has acquired or maintained in violation of 18 U.S.C. ' 1962; (b) any

and all interest in, security of, claim against, or property or contractual right of any

kind affording a source of influence over any Enterprise named and described in

Count One of the Third Superseding Indictment which Defendant established,

operated, controlled, conducted or participated in the conduct of, in violation of 18

U.S.C. ' 1962; and (c) any and all property constituting, or derived from, any

proceeds obtained, directly or indirectly, from racketeering activity in violation of

18 U.S.C. ' 1962, including the following:
      (Note: “DD” referenced in the chart below means “Devils Diciples”.)

Item Number          Item Description

22                   Norinco Sporter Assault Rifle, Model SKS, S/N 12219790,

                     7.62mm with magazines and miscellaneous ammunition

23                   One bin containing miscellaneous boxes of ammunition

24                   SWD-INC M11/9, 9mm, S/N: XX-XXXXXXX w/ magazines

42                   Smith & Wesson Model 57 .41 caliber revolver, S/N:

                     N490895 and black cloth case

268                  Nine framed DD mirrors

270                  Black leather vest with DD patches on the back

271                  One black leather vest with miscellaneous DD patches

272                  One black leather vest with miscellaneous DD patches

273                  One black leather vest with miscellaneous DD patches and

                     pins

274                  One black leather vest with miscellaneous DD patches and

                     pins

275                  One black leather vest with DD patches on the back




                                        2
Item Number   Item Description

276           One black leather vest with miscellaneous DD patches and

              pins

277           Miscellaneous DD memorabilia: one magnet and three

              patches

287           Red DD flag with swastika symbol signed by club members

288           Miscellaneous DD clothing items: 10 t-shirts, one blue satin

              jacket and one black jacket

293           Two DD plaques

295           One DD plaque

299           One black leather vest with miscellaneous DD patches and

              pins

300           One black leather vest with DD patches on the back

301           One Lite Industries green protective vest

302           One black velvet DD grave blanket

306           Miscellaneous DD memorabilia: seven patches

317           One poster board with four pictures of DD members

324           One gold colored men's ring with "EK" engraved




                                 3
Item Number   Item Description

325           One 9mm black magazine

326           One handgun magazine, black

327           Eleven 9mm rounds

328           Twelve 9mm rounds

329           Miscellaneous ammunition, one bag

330           One gold colored men's ring with "Devils Diciples"

              engraved, One gold colored men's ring in the form of "44"

353           Remington Shotgun, Model Wingmaster 870, S/N

              S665325V, 12-gauge with barrel for Winchester Model

              1200, 12-gauge shotgun (1B54)

372           One wood fore-stock

373           One black leather DD vest with "property of Iron" patches

              on the back

374           One DD belt, one leather DD belt

375           One wallet with DD logo with chain attached, leather

376           One Foodsaver, compact vacuum sealer

377           One black leather vest with DD patches




                                 4
Item Number   Item Description



378           One black leather vest with DD patches, one black leather

              vest with miscellaneous patches and pins

380           One framed DD award with photograph

387           One framed photograph, DD

388           Two DD logo patches

390           One DD trophy for annual poker run

399           One DD benefit CD

400           Miscellaneous DD memorabilia

401           Seven DD tee shirts and three DD sweatshirts

403           One Pelouze electronic scale

477           Smith & Wesson Model 342 .38 caliber revolver, S/N:

              CER5400

482           Walther Model PPK .32 caliber pistol, S/N: 326504K

514           Casino Poker Machine, Cal Omega (Manufacturer), S/N

              800910

514           $8.50 removed from Slot Machine in 1B




                                 5
Item Number   Item Description


515           Draw Poker Machine, Casino Electronics (Manufacturer),

              Model 327-510, S/N M-2977

516           $93.25 removed from Slot Machine in 1B 516

516           All American Slot Machine, Bally's (Manufacturer), Model

              S63U3WT-10, S/N S970518491

517           777 Slot Machine, Bally's (Manufacturer), Model

              S65L3CT60, S/N S970316561

517           $31.00 removed from Slot Machine in 1B 517

520           FEG/KBI pistol, Model PJK-9HP, S/N G02677, 9mm

              caliber

529           Two shotgun rounds, one .410-gauge round, 40 rounds .45

              caliber, magazine with seven rounds of .45 caliber

536           Roaring '20's Slot Machine, Bally's (Manufacturer), Model

              S62M3CT-10, S/N 5970519159

536           $16.75 removed from Slot Machine in 1B 536

543           DD 2003 Calendar

545           1 Maxell CD-R, 700 mb, DD by-laws



                                 6
Item Number   Item Description

546           One Devil's Disciples gold ring "20 years" and ring box

603           Five .380 caliber rounds

604           AMT Pistol, Model Backup, S/N D00709, .380 caliber

605           Winchester Defender Shotgun, S/N L2079329, 12-gauge

606           Seven 12-gauge Winchester shotgun shells

607           One box 12-gauge shotgun shells

609           2 Bar Slot Machine, Bally's (Manufacturer), Model

              S63L3WT-10, S/N S940202515

609           $169.50 removed from Slot Machine in 1B 609

610           3 Bar Slot Machine- Wild Rose, Bally's (Manufacturer),

              Model S62B3VT-10, S/N S930805443

610           $69.00 removed from Slot Machine in 1B 610

611           3 Bar Slot Machine - 7 Second Chance, Bally's

              (Manufacturer), Model S63U3WT10, S/N S950100082

611           $234.00 removed from Slot Machine in 1B 611

612           3 Bar Slot Machine - Blazing 777, Bally's (Manufacturer),

              Model S63U3CT-70, S/N S970316959



                                 7
Item Number   Item Description

612           $74.75 removed from Slot Machine in 1B 612

613           3 Bar Slot Machine - Blazing 777, Bally's (Manufacturer),

              Model S63BCT-60, S/N S970316552

613           $89.50 removed from Slot Machine in 1B 613

614           Crossman Air Rifle, Model 140, No S/N .22 caliber

615           "44" Photo Plaque with one photo

616           "Vern DDMC" picture plaque with one photo

617           Surveillance video monitor and two cameras

618           DD photo collage

620           One bag containing numerous .357 magnum rounds

625           DD Biker photo collage

804           Colt Revolver, Trooper Mark III, S/N 16805L, .357 caliber

805           Glock Pistol, Model 17, S/N DM075US, 9mm

806           Shotgun, make and model unknown, S/N 167347, 12-gauge

              with knife in leather case attached to firearm

807           Remington Rifle, Model 722, S/N 138392 with black gun

              sight, Universal Gamegetter, S/N RE-12



                                 8
Item Number   Item Description

808           Mossberg Shotgun, Model 500A, S/N K429784, 12-gauge

809           CBC (Compania Braziliera de

              Cartuchos) Shotgun, Model 586, S/N 74823, 12-gauge

810           Winchester Rifle, Model 1917, S/N 442789, .30-06 caliber

              with black gun sight, Redfield Gun Sight Company, S/N

              A39146

811           Remington Arms Company Shotgun, Model Sportsman,

              S/N 512449, 12-gauge

812           Unknown shotgun, Model Unknown, No S/N, 12-gauge



813           Remington Arms Company Shotgun, Model 870 Express,

              S/N W886502M, 12-gauge

814           Mossberg Shotgun, Model 500A, S/N J501722, 12-gauge

817           Ruger Model Mark II .22 caliber pistol, S/N: 216-82096

818           AWC Systems Technology .22 caliber silencer, S/N: A-978

826           Glock Handgun, Model 19, S/N SZ500US, 9mm




                                 9
Item Number   Item Description



953           One sealed bag containing three men's gold colored rings,

              one silver colored men's ring, one gold colored pendant (all

              DD related)

983           Bersa Handgun, Model Thunder 380, S/N 903222, .380

              caliber with magazine (1B985) and seven rounds of

              ammunition (1B984)

1178          Smith & Wesson Model 4003 .40 caliber pistol, S/N:

              VZT3167

1182          Smith & Wesson Model 629 .44 caliber revolver, S/N:

              BSR4544

1248          Ithaca shotgun, Model 37-Featherlight, S/N 371322238, 12-

              gauge

1249          Black leather vest with "Devil's Diciples" insignia

1346          Winchester Model 300 20-gauge shotgun, S/N: Q77685

1347          Taurus Model 85 .38 special revolver, S/N: ND91244

n/a           1 Ashiba Digital Scale, Model 1625 with case

n/a           8 each, 9mm Luger Rounds


                               10
   Item Number           Item Description

   n/a                   Norinco Pistol, Semi Auto, Model 213, 9mm, (made in

                         China), S/N N1106873, and one magazine

   n/a                   Mossberg Shotgun, Model 500A, 12-gauge, S/N R360534

   n/a                   Sentry, Model 1170 safe, No. T196490

   n/a                   One black leather vest with miscellaneous DD patches

   1183, 1184            Colt Model Mustang Plus II .380 caliber pistol, S/N:

                         RS49049 with magazine

   1185, 1186            Glock GMBH Model G39 .45 caliber pistol, S/N: HCM857

                         with magazine

   1189, 1188            Smith & Wesson Model 296 .44 caliber revolver, S/N:

                         CDH4327 with magazine

   1191, 1190            Keltec, CNC Industries, Inc. Model P32 .32 caliber pistol,

                         S/N: 16326 with magazine


(Hereinafter, the “Subject Property”).

         Based upon the information contained in the Application, the contents of

Defendant’s Rule 11 Plea Agreement, Defendant’s conviction for violating 18

U.S.C. § 1962(d) as set forth in Count One of the Third Superseding Indictment,

Defendant’s agreement to forfeit the Subject Property, and other information in the

                                          11
record, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

1.   Pursuant to 18 U.S.C. § 1963(a)(1)-(3) and Fed.R.Crim.P. 32.2, Defendant

     shall forfeit to the United States (a) any and all interest Defendant has

     acquired or maintained in violation of 18 U.S.C. ' 1962; (b) any and all

     interest in, security of, claim against, or property or contractual right of any

     kind affording a source of influence over any Enterprise named and

     described in Count One of the Third Superseding Indictment which

     Defendant established, operated, controlled, conducted or participated in the

     conduct of, in violation of 18 U.S.C. ' 1962; and (c) any and all property

     constituting, or derived from, any proceeds obtained, directly or indirectly,

     from racketeering activity in violation of 18 U.S.C. ' 1962, including, but

     not limited to, the Subject Property.

2.   The Subject Property IS HEREBY FORFEITED to the United States for

     disposition according to law, and any right, title or interest of Defendant, and

     any right, title or interest that his heirs, successors, or assigns, have or may

     have in the Subject Property IS HEREBY AND FOREVER

     EXTINGUISHED.

3.   The Court has determined, based upon the contents of Defendant’s Rule 11

     Plea Agreement, and other information in the record, that there is a sufficient

     nexus between the Subject Property and the violation of Count One as set


                                         12
     forth in the Third Superseding Indictment in that the Subject Property

     constitutes an interest acquired or maintained in violation of 18 U.S.C. '

     1962(d), and/or constitutes an interest in, security of, claim against, or

     property or contractual right affording a source of influence over the

     Enterprise named and described in Count One of the Third Superseding

     Indictment which Defendant established, operated, controlled, conducted or

     participated in the conduct of, in violation of 18 U.S.C. ' 1962(d), and/or is

     property constituting, or derived from, proceeds obtained, directly or

     indirectly, from racketeering activity in violation of 18 U.S.C. ' 1962(d).

4.   This Order shall become final as to Defendant at the time it is entered and

     the forfeiture shall be made part of Defendant’s sentence and included in

     Defendant’s Judgment.

5.   Upon entry of this Preliminary Order of Forfeiture, the United States

     Attorney General or his designee is authorized to commence any applicable

     proceeding to comply with the statutes governing third party rights,

     including giving notice of this Order.

6.   Pursuant to 18 U.S.C. § 1963(l), the United States shall publish notice of this

     Preliminary Order of Forfeiture and of its intent to dispose of the Subject

     Property in such manner as the Attorney General may direct on

     www.forfeiture.gov for at least thirty (30) consecutive days. Said notice


                                         13
     shall direct that any person, other than the Defendant, asserting a legal

     interest in the Subject Property, may file a petition with the Court within

     thirty (30) days of the final publication of notice or of receipt of actual

     notice, whichever is earlier. The petition shall be for a hearing before the

     Court alone, without a jury and in accordance with 18 U.S.C. § 1963(l)(2),

     to adjudicate the validity of the petitioner’s alleged interest in the Subject

     Property. Pursuant to 18 U.S.C. § 1963(l)(3), any petition filed by a third

     party asserting an interest in the Subject Property must be signed by the

     petitioner under penalty of perjury and must set forth the nature and extent

     of the petitioner’s alleged right, title or interest in the Subject Property, the

     time and circumstances of the petitioner’s acquisition of the right, title, or

     interest in the Subject Property, any additional facts supporting the

     petitioner’s claim, and the relief sought. Pursuant to 18 U.S.C. § 1963(l)(1),

     the United States may also, to the extent practicable, provide direct written

     notice to any person or entity known to have an alleged interest in the

     Subject Property.

7.   The United States is hereby authorized, pursuant to 18 U.S.C. § 1963(k) and

     Federal Rules of Criminal Procedure 32.2 (c), to conduct any discovery in

     the ancillary proceeding in accordance with the Federal Rules of Civil

     Procedure upon a showing that such discovery is proper and desirable.


                                          14
8.   Pursuant to 18 U.S.C. § 1963(l)(7), following the Court’s disposition of any

     petitions for ancillary hearing, or, if none, following the expiration of the

     period provided in 18 U.S.C. § 1963(l)(2) for the filing of third party

     petitions, the United States shall have clear title to the Subject Property, all

     other interests in the Subject Property shall be FORFEITED to the United

     States, this Order shall become the Final Order of Forfeiture as provided by

     Federal Rule of Criminal Procedure 32.2(c)(2), and the United States shall

     be authorized to dispose of the Subject Property as prescribed by law.

9.   Defendant shall not contest, or assist anyone else in contesting, the forfeiture

     of all of the firearms, silencers and ammunition, U.S. Currency,

     motorcycles, slot machines, tools, computers, thumb drives, laptops,

     cameras, monitors, electronic equipment, “Colors” including but not limited

     to center wheel, vests, pins and patches, clothing, merchandise, jewelry,

     paraphernalia, and other personal property bearing any Devil’s Diciples’

     labeling, markings, logos or symbols, that were seized in connection with

     the investigation of this case, as well as those seized in connection with the

     investigation and prosecution of United States v. Jeff Garvin Smith, et. al.,

     Case No. 11-20066, United States District Court, Eastern District of

     Michigan, in any forfeiture action or proceeding.




                                         15
10.   Defendant shall not contest the forfeiture of, or file a petition or claim in

      connection with, any property that the government seeks to forfeit from any

      other defendant in this case, and from any defendant in United States v. Jeff

      Garvin Smith, et. al., Case No. 11-20066, United States District Court,

      Eastern District of Michigan.

11.   The Court retains jurisdiction to enforce this Order, and to amend it as

      necessary, pursuant to Federal Rule of Criminal Procedure 32.2(e).

      IT IS SO ORDERED.



                                          S/Robert H. Cleland
                                         ROBERT H. CLELAND
                                         UNITED STATES DISTRICT JUDGE


Dated: January 4, 2019


I hereby certify that a copy of the foregoing document was mailed to counsel of record
and/or pro se parties on this date, January 4, 2019, by electronic and/or ordinary mail.


                                          S/Lisa Wagner
                                         Case Manager and Deputy Clerk
                                         (810) 292-6522




                                            16
